NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Submitted April 21, 2015 
                                  Decided April 22, 2015 
                                               
                                          Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         JOHN DANIEL TINDER, Circuit Judge
 
No. 14‐2133 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of Illinois, 
                                                 Western Division. 
      v.                                          
                                                 No. 12 CR 50065‐1 
ROBERT T. ROACH,                                  
      Defendant‐Appellant.                       Frederick J. Kapala, 
                                                 Judge. 
 
                                        O R D E R 
        
       Police officers executing a search warrant at the home of Robert Roach found 
guns and 90 grams of crack cocaine. He pleaded guilty to possession with intent to 
distribute crack, 21 U.S.C. § 841(a)(1), and possession of a firearm in furtherance of a 
drug trafficking crime, 18 U.S.C. § 924(c)(1). The district court concluded that Roach is a 
career offender, see U.S.S.G. § 4B1.1(c)(3), and sentenced him to a total of 262 months’ 
imprisonment, the bottom of the guidelines range. Roach’s plea agreement includes a 
broad appeal waiver, but he still filed a notice of appeal. His appointed lawyer has 
concluded that the case is frivolous and moves to withdraw. See Anders v. California, 386 
U.S. 738, 744 (1967). Roach opposes counsel’s motion. See CIR. R. 51(b). Counsel has 
submitted a brief that explains the nature of the case and addresses issues which an 
No. 14‐2133                                                                               Page 2 
 
appeal of this kind might be expected to involve. Because the analysis in the brief 
appears to be thorough, we limit our review to the subjects the lawyer discusses, plus 
the additional issues that Roach presents in opposition. See United States v. Bey, 748 F.3d 
774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
         
        Counsel first considers whether Roach could challenge the adequacy of the plea 
colloquy or the voluntariness of his guilty pleas. But counsel neglects to say whether 
Roach wants his guilty pleas set aside. See United States v. Konczak, 683 F.3d 348, 349 (7th 
Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). And Roach himself 
is silent about this question in his Rule 51(b) response. Regardless, our own review of the 
record persuades us that a challenge would be frivolous. See United States v. Davenport, 
719 F.3d 616, 618 (7th Cir. 2013); Konczak, 683 F.3d at 349. During the plea colloquy the 
district court substantially complied with Federal Rule of Criminal Procedure 11(b), 
which typically is enough to shield a guilty plea from challenge on direct appeal. 
See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. Blalock, 321 F.3d 
686, 688–89 (7th Cir. 2003); United States v. Akinsola, 105 F.3d 331, 334 (7th Cir. 1997). The 
court advised Roach of his constitutional rights, the charges against him, and the 
minimum and maximum penalties; explained the appeal waiver in Roach’s plea 
agreement; and found that his pleas were made voluntarily and supported by a 
satisfactory factual basis. See FED. R. CRIM. P. 11(b).   
         
        Roach’s appellate lawyer also has evaluated the case for possible sentencing 
claims, but concludes that any claim would be foreclosed by Roach’s appeal waiver. We 
agree. Although Roach identifies several disagreements with the district court’s 
calculation of his guidelines imprisonment range, his broad appeal waiver prevents him 
from raising any of these objections on appeal. Appeal waivers stand or fall with the 
guilty plea, see Zitt, 714 F.3d at 515; United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 
2011), and counsel has not identified any exception that would apply here, see United 
States v. Adkins, 743 F.3d 176, 192–93 (7th Cir. 2014); United States v. Lucas, 670 F.3d 784, 
795–96 (7th Cir. 2012); United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005).   
         
        Appeal waivers are permissible and enforceable, e.g., United States v. Hallahan, 
756 F.3d 962, 971 (7th Cir. 2014); United States v. Suggs, 374 F.3d 508, 519–20 (7th Cir. 
2004), and Roach’s belief that the Attorney General has directed federal prosecutors to 
stop incorporating appeal waivers into plea agreements is mistaken. What the Attorney 
General actually said is that federal prosecutors no longer should seek, as part of an 
appeal waiver, a defendant’s promise to forego a claim of ineffective assistance of 
counsel. See OFFICE OF THE DEPUTY ATT’Y GEN., MEMORANDUM TO ALL FEDERAL 
No. 14‐2133                                                                      Page 3 
 
PROSECUTORS: DEP’T POLICY ON WAIVERS OF CLAIMS OF INEFFECTIVE ASSISTANCE OF 
COUNSEL (Oct. 14, 2014) available at http://www.justice.gov/sites/default/files/ 
press‐releases/attachments/2014/10/15/dept‐policy‐on‐waivers‐of‐claims‐of‐ineffective‐a
ssistance‐of‐counsel.pdf. And for existing waivers that would bar a claim of ineffective 
assistance, the Attorney General has simply directed that the government should 
decline to enforce the waiver to block that claim. Id. The Attorney General’s 
memorandum has no relevance to any potential issue identified either by counsel or 
Roach.   
        
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.